         Case 1:20-cv-05770-JMF Document 74 Filed 08/07/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,                 20-CV-5770 (JMF)

              v.

  DONALD J. TRUMP, in his official
  capacity as President of the United
  States, et al.,

                         Defendants.


  NEW YORK IMMIGRATION
  COALITION, et al.,

                         Plaintiffs,                 20-CV-5781 (JMF)

              v.

  DONALD J. TRUMP, in his official
  capacity as President of the United
  States, et al.,

                         Defendants.




                           PLAINTIFFS’ NOTICE OF MOTION
                          (Fed. R. Civ. P. 56 and Fed. R. Civ. P. 65)

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 56, Plaintiffs

hereby move the Court for summary judgment with respect to their claims for relief under

Article I and the Fourteenth Amendment; and the Census Act, 2 U.S.C. § 2(a) and 13 U.S.C.

§ 141. See New York Am. Compl. ¶¶ 142-146, 164-174 (ECF No. 34); NYIC First Am. Compl.

¶¶ 182-207 (ECF No. 62). Plaintiffs request that the Court declare that the July 21, 2020

Presidential Memorandum, Memorandum on Excluding Illegal Aliens From the Apportionment


                                                1
          Case 1:20-cv-05770-JMF Document 74 Filed 08/07/20 Page 2 of 4




Base Following the 2020 Census, 85 Fed. Reg. 44,679 (July 23, 2020), is unconstitutional in

violation of Article I and the Fourteenth Amendment; declare that the Presidential Memorandum

violates the Census Act, 2 U.S.C. § 2(a) and 13 U.S.C. § 141; and enjoin Defendants and all their

officers, employees, and agents, and anyone acting in concert with them, from implementing,

applying, or taking any action whatsoever under the Presidential Memorandum.

       Alternatively, pursuant to Federal Rule of Civil Procedure 65, Plaintiffs move the Court

for a preliminary injunction with respect to their claims for relief under Article I and the

Fourteenth Amendment; and the Census Act, 2 U.S.C. § 2(a) and 13 U.S.C. § 141. See New

York Am. Compl. ¶¶ 142-146, 164-174 (ECF No. 34); NYIC First Am. Compl. ¶¶ 182-207 (ECF

No. 62). Plaintiffs request that the Court enjoin Defendants from implementing, applying, or

taking any action under the July 21, 2020 Presidential Memorandum, Memorandum on

Excluding Illegal Aliens From the Apportionment Base Following the 2020 Census, 85 Fed. Reg.

44,679 (July 23, 2020), in order to preserve the status quo until this case is decided on the merits

and final judgment is entered.

       In support of this motion, Plaintiffs rely on the accompanying Memorandum of Law;

their Local Rule 56.1 Statement of Material Facts; the Declaration of Matthew Colangelo dated

August 7, 2020; the exhibits attached to that Declaration; the pleadings and papers on file in this

action; and any argument and evidence that is presented on the hearing of this motion.


 DATED: August 7, 2020                             Respectfully submitted,

                                                   LETITIA JAMES
                                                   Attorney General of the State of New York

                                                  By: /s/ Matthew Colangelo
 Steven C. Wu                                     Matthew Colangelo
   Deputy Solicitor General                        Chief Counsel for Federal Initiatives
 Judith N. Vale                                   Morenike Fajana, Special Counsel



                                                  2
        Case 1:20-cv-05770-JMF Document 74 Filed 08/07/20 Page 3 of 4




 Senior Assistant Solicitor General       Elena Goldstein
Eric R. Haren, Special Counsel              Deputy Chief, Civil Rights Bureau
                                          Fiona J. Kaye, Assistant Attorney General
Of Counsel                                Office of the New York State Attorney
                                          General
                                          28 Liberty Street
                                          New York, NY 10005
                                          Phone: (212) 416-6057
                                          Matthew.Colangelo@ag.ny.gov

                                          Attorneys for the Plaintiffs in 20-CV-5770



/s/ Dale Ho                              /s/ John A. Freedman
Dale E. Ho                               John A. Freedman
Davin Rosborough                         R. Stanton Jones**
Adriel I. Cepeda Derieux                 Daniel F. Jacobson**
Jonathan Topaz                           Chase Raines**
Sophia Lin Lakin*                        ARNOLD & PORTER KAYE SCHOLER LLP
American Civil Liberties Union           601 Massachusetts Ave., N.W.
Foundation                               Washington, D.C. 20001
125 Broad St.                            (202) 942-5000
New York, NY 10004                       John.Freedman@arnoldporter.com
(212) 549-2693                           Stanton.Jones@arnoldporter.com
dho@aclu.org                             Daniel.Jacobson@arnoldporter.com
drosborough@aclu.org                     Chase.Raines@arnoldporter.com
acepedaderieux@aclu.org
jtopaz@aclu.org                          /s/ Perry Grossman
slakin@aclu.org                          Perry Grossman
                                         pgrossman@nyclu.org
/s/ Sarah Brannon* ***                   New York Civil Liberties Union
Ceridwen Cherry*                         Foundation
American Civil Liberties Union           125 Broad Street
Foundation                               New York, NY 10004
915 15th Street, NW                      Phone: (212) 607-3329
Washington, DC 20005-2313                Andre Segura**
(202) 675-2337                           Edgar Saldivar**
sbrannon@aclu.org                        Thomas Buser-Clancy**
ccherry@aclu.org                         ACLU Foundation of Texas, Inc.
                                         P.O. Box 8306
Julia A. Gomez                           Houston, TX 77288
Peter Eliasberg*                         Telephone: (713) 942-9146
ACLU Foundation of Southern California   Fax: (713) 942-8966
1313 West 8th Street                     asegura@aclutx.org
Los Angeles, CA 90017                    esaldivar@aclutx.org



                                         3
        Case 1:20-cv-05770-JMF Document 74 Filed 08/07/20 Page 4 of 4




(213) 977-9500                               tbuser-clancy@aclutx.org
jgomez@aclusocal.org
peliasberg@aclusocal.org


* Admitted pro hac vice

** Designates pro hac vice application
forthcoming.

*** Not admitted in the District of
Columbia; practice limited pursuant to
D.C. App. R. 49(c)(3).


Attorneys for the Plaintiffs in 20-CV-5781




                                             4
